Citation Nr: 0918640	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected post-concussion cephalgia. 

2.  Entitlement to service connection for dementia due to 
head trauma.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claims.


FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis 
of multi-infarct dementia associated with brain trauma.

2.  There is no competent evidence of record showing that the 
Veteran currently suffers from dementia.

3.  A low back disability did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-concussion cephalgia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124(a), 4.129, Diagnostic Codes 9304-
8045 (2008).

2.  The criteria for entitlement to service connection for 
dementia due to head trauma have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case, service connection for post-concussion 
cephalgia was granted in a December 1968 rating decision.  A 
10 percent rating was assigned under Diagnostic Code 9304, 
effective September 4, 1968.  38 C.F.R. §4.130.  In April 
2005, the RO denied an increased rating for post-concussion 
cephalgia under Diagnostic Codes 9304-8045.  Id.

Under Diagnostic Code 8045, VA assigns a 10 percent rating 
for purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  
Thus, the maximum rating available under Diagnostic Codes 
9304-8045 is 10 percent for subjective complaints of 
headaches.

We note that the criteria for evaluating residuals of 
traumatic brain injury were recently revised.  However, these 
revisions apply only to applications for benefits received by 
VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 
23, 2008).  The older criteria will apply to applications 
received by VA before that date, including the instant claim.  

In order for a higher disability rating to be warranted under 
Diagnostic Codes 9304-8045, the Veteran must suffer from 
multi-infarct dementia associated with brain trauma.  
Following a careful review of the record, the Board finds 
that the evidence is silent for any diagnosis or treatment of 
multi-infarct dementia.  As a diagnosis of multi-infarct 
dementia associated with brain trauma is not shown, a rating 
higher than 10 percent is not warranted under Diagnostic Code 
9304-8045.

Furthermore, there is no evidence of any purely neurological 
disabilities resulting from the Veteran's inservice brain 
trauma.  During a February 2005 VA examination, neurological 
studies of the cranial nerves and coordination were within 
normal limits.  Therefore, a higher disability rating is not 
warranted under the diagnostic codes dealing with 
neurological disabilities.  

The Board has also considered other diagnostic codes that may 
afford the Veteran a higher rating.  The RO granted service 
connection for cephalgia based on the Veteran's complaints of 
headaches.  During the February 2005 VA examination, the 
Veteran was diagnosed as having posttraumatic headaches and 
the examiner specifically stated they were not migraine 
headaches.  In addition, the Veteran's headaches produce no 
associated symptoms and they do not cause prostration.  As 
such, a higher rating based on migraine headaches is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board finds, therefore, that the evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.  The criteria for a higher rating 
are not met.  As the evidence preponderates against the claim 
for a rating in excess of 10 percent for the Veteran's 
service-connected post-concussion cephalgia, the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
Veteran's post-concussion cephalgia should be increased for 
any separate periods based on the facts found during the 
whole appeal period.  The evidence of record in connection 
with this claim supports the conclusion that the Veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert, 1 Vet. App. at 49.  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

In this case, the evidence does not show that the Veteran 
currently suffers from dementia.  Service treatment records 
are silent for complaints or treatment of dementia or a 
related condition.  Furthermore, as stated previously, post-
service treatment records do not contain any findings or 
diagnosis of dementia.  The only evidence that shows the 
Veteran has dementia is his own statements.  In the absence 
of any competent evidence of current dementia, the Board must 
conclude the Veteran does not currently suffer from this 
disorder and, therefore, service connection for dementia is 
denied.  Brammer, 3 Vet. App. at 225.  

Post-service medical treatment records show that the Veteran 
had been diagnosed as having severe spinal stenosis.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is not warranted for a low back 
disability.  

Service treatment records reveal that the Veteran was 
involved in an automobile accident in June 1963.  The Veteran 
was thrown from his vehicle onto the highway and received 
abrasions to the shoulder, face, and lower extremities.  The 
final diagnosis was multiple abrasions on the scalp, face and 
upper extremities; injury of the portion of the right ear 
avulsion; and concussion of the brain.  Separation 
examination date January 1966 reported no abnormalities of 
the spine.  

Post-service records show that during VA treatment, the 
Veteran underwent an magnetic resonance imaging of the back 
in June 1999 that showed stenosis at L3-4 and L4-5.  At that 
time, the Veteran reported having back pain for the last 
three to four years.  Thereafter, the Veteran continued to 
have VA and private treatment for low back pain in connection 
with his spinal stenosis.  

In a letter dated December 2005, the Veteran's private 
physician, Dr. C.L.S., stated that the Veteran was receiving 
neurosurgical care for severe spinal stenosis and lumbar 
radiculopathy.  Dr. S. stated that the Veteran reported 
traumatic injuries in service, including a motor vehicle 
accident where he rolled off a road and injured his back.  
The doctor opined, based on the history available, that it 
was reasonable to conclude that the Veteran's back problems 
began as a young man.  

There is no competent medical evidence of record showing that 
the Veteran's low back disability had its onset during active 
service or is related to any in-service disease or injury.  
As shown above, the service treatment records are negative 
for any complaints or findings of a back disability, even 
following the automobile accident in June 1963.  The first 
record of treatment for the Veteran's claimed low back 
disability was in June 1999 when he reported having back pain 
for only three or 4 years.  There is no indication that the 
Veteran received prior treatment for this condition.  The 
long time lapse between service and any documented evidence 
of treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In addition, there is no persuasive medical evidence of 
record showing that the Veteran's back disability had its 
onset during active service or is related to any in-service 
disease or injury.  The Veteran's private physician stated 
that his spinal stenosis began as a young man.  This opinion 
does not clearly relate the Veteran's back disability to 
service.  Even assuming that the examiner did mean to relate 
the Veteran's back disability to service, the opinion was 
clearly based upon the Veteran's reported history, which is 
not supported by the record.  Specifically, the letter stated 
that the Veteran rolled off a road and injured his back.  
There is no evidence of record, including the June 1963 
admission report, showing that the Veteran injured his back 
in that accident.  The physician based his opinion on an 
incorrect history provided by the Veteran.  The facts 
provided by the Veteran which formed the basis of the opinion 
are contradicted by the evidence in the service treatment 
records.  The physician's opinion is not persuasive.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).

In the September 2004 claim for service connection, the 
Veteran claimed that he received VA treatment for his spinal 
stenosis during the early 1970s.  The record shows that the 
RO had previously attempted to obtain such records from the 
same VA medical center that the Veteran claimed treated his 
spinal stenosis.  In October 1989, the VA medical center 
replied that there was no admission data on file for this 
Veteran.  

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's current low 
back disability to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated December 2004.  The Veteran, however, stated in 
his notice of disagreement that he did not receive the 
December 2004 letter.  Although the appellant did not 
received notice, the Veteran was not prejudiced by that 
error.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The April 2006 statement of the case and January 2008 
supplemental statement of the case provided the appellant 
with the relevant regulations for his service connection 
claims and increased rating claim, including those governing 
VA's notice and assistance duties, as well as an explanation 
of the reason for the denial of the claims.  In addition, the 
April 2006 statement of the case provided the appellant with 
the applicable regulations relating to disability ratings for 
his service-connected post-concussion cephalgia due to head 
trauma, as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b).  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  Although an 
examination was not provided to the Veteran for his service 
connection low back claim, VA need not obtain an examination 
as the evidentiary record does not show that the Veteran's 
current low back disability may be associated with an 
established event, injury, or disease in service or otherwise 
associated with military service.  There is no evidence of 
injury in service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 10 percent 
for service connected post-concussion cephalgia is denied. 

Service connection for dementia due to head trauma is denied.

Service connection for a low back disability is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


